Miner, J.
(concurring in part):
I concur in the opinion of the Chief Justice, in so far as it directs a reversal of the order appointing a receiver. This being an appeal from an order appointing a receiver, the questions as to the validity of the writing and contract between the city of Ogden and the Bear Lake & Kiver Water-Works Company, and of the resolution of the city council purporting to turn over to the Bear Lake & River Water-Works Company the water-works system of the city of Ogden, are not properly before this court, upon this appeal, for determination. Upon the final hearing many questions not heretofore presented to, or passed upon by, the trial court, may arise; and until that time, in my opinion, a decision upon questions not necessary for the determination of the question at issue, or upon the merits of the case, should be withheld. At the time this court denied the application made in this case for a writ of certiorari, and permitted, without argument, an appeal to be taken from the order appointing a receiver, the case of U. S. v. Church of Jesus Christ of Latter-Day Saints, decided by the territorial supreme court, and reported in 5 Utah, 394, holding that an appeal would not lie from an order appointing a receiver, had not been called to the attention of this court. So far as the present case is concerned, the determination of that question is the law of this case. But whether an appeal will lie from an order appointing a receiver in all cases is a question upon which I have serious doubts, under the decisions of this court, and the authorities cited. I expressly refrain from assenting to the doctrine laid down in the opinion of the Chief Justice upon this subject.